DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7, 11 and 12 in the reply filed on 11 May 2022 is acknowledged.  The traversal is on the grounds that the common technical feature between the groups is not taught by the prior art.  This is not found persuasive. 
Applicants argue specifically that Mizutani fails to disclosure the second production device for producing a substance (i.e. ammonia or methanol etc.) and instead refers to a fuel cell as the second device.  However, the Examiner disagrees, a fuel cell performing a chemical reaction to produce electricity would certainly produce a substance, in this case water, and thus according to the broadly claimed limitation would teach the limitation.  
Applicants further argue that Mizutani mainly supplied the electric power generated by the renewable energy to a load and only a surplus to the hydrogen production apparatus.  However, the claims include no limitations towards a percentage of power which must be supplied to the hydrogen production apparatus and furthermore, for the purpose of compact prosecution, the Examiner maintains that under some operating conditions the entirety of the power of Mizutani would be supplied to the hydrogen production apparatus, i.e. when no demand existed at the load.  
Applicants further argue that Mizutani fails to disclose a production device for continuous operations; however, no limitations are present towards continuous operation, in fact dependent claim 4 specifically contemplates a halted state.  
Further clarification on how the Examiner has interpreted the claim limitations and determined that the prior art of Mizutani does teach the common technical feature between the claims can be found in the 35 USC 102 rejections below.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 26-27, the claim recites the limitation “a reference of an amount of hydrogen to be supplied to the second production device”.  However, earlier in the claim, at lines 14-15, the claim recites the limitation “a first reference amount to be supplied that is used as a reference for calculating an amount of hydrogen to be supplied to the second production device”.  It is unclear as to if these limitations intend to refer to the same feature or to separate features.  
As to claim 2, the claim recites the limitations “an amount of a lower limit of consumption or more and an upper limit of consumption or less”.  However, claim 1, upon which claim 2 depends already introduces these limitations.  Therefore, it is unclear as to if the limitations of claim 2 intends to refer back to those of claim 1 or to new and separate limitations.  
Further as to claim 2, the claim utilizes the number (1) to refer to a method step; however, claim 1, upon which claim 2 depends already utilizes the number (1).  It is therefore unclear as to if this is merely a separate step and utilization of the number (1) or intends to specifically narrow the same step (1) of claim 1.  
Further as to claim 2, the claim reads “(1-a) makes a decision”.  However, it is unclear as to what specifically “makes” the decision.  For the purpose of Examination it has been interpreted that the plant control device makes the decision.
As to claim 3, the claim recites the limitations “an amount of a lower limit of consumption or more and an upper limit of consumption or less”.  However, claim 1, upon which claim 3 depends already introduces these limitations.  Therefore, it is unclear as to if the limitations of claim 3 intends to refer back to those of claim 1 or to new and separate limitations.  
Further as to claim 3, the claim utilizes the number (2) to refer to a method step; however, claim 1, upon which claim 3 depends already utilizes the number (2).  It is therefore unclear as to if this is merely a separate step and utilization of the number (2) or intends to specifically narrow the same step (2) of claim 1.  
Further as to claim 2, the claim reads “(2-a) makes a decision”.  However, it is unclear as to what specifically “makes” the decision.  For the purpose of Examination it has been interpreted that the plant control device makes the decision.
As to claim 11, the claim utilizes the number (1) to refer to a method step; however, claim 1, upon which claim 11 depends already utilizes the number (1).  It is therefore unclear as to if this is merely a separate step and utilization of the number (1) or intends to specifically narrow the same step (1) of claim 1.  
Further as to claim 11, the claim recites the limitation “the amount of remaining hydrogen in the storage device at the end of the subject term.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 11, the claim recites the limitations “an amount of a lower limit of consumption or more and an upper limit of consumption or less”.  However, claim 1, upon which claim 11 depends already introduces these limitations.  Therefore, it is unclear as to if the limitations of claim 11 intends to refer back to those of claim 1 or to new and separate limitations.  
Further as to claim 11, the claim reads “(2-a) makes a decision”.  However, it is unclear as to what specifically “makes” the decision.  For the purpose of Examination it has been interpreted that the plant control device makes the decision.
As to claim 12, the claim utilizes the number (1) to refer to a method step; however, claim 1, upon which claim 12 depends already utilizes the number (1).  It is therefore unclear as to if this is merely a separate step and utilization of the number (1) or intends to specifically narrow the same step (1) of claim 1.  
Further as to claim 12, the claim recites the limitation “the amount of remaining hydrogen in the storage device at the end of the subject term.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 12, the claim reads “(1-a) makes a decision”.  However, it is unclear as to what specifically “makes” the decision.  For the purpose of Examination it has been interpreted that the plant control device makes the decision.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. WO 2018/069993 to Takabayashi et al. (Takabayashi).
As to claim 1, Takabayashi teaches a plant control method for the purpose of controlling a plant that has a first production device (104) for producing hydrogen by water electrolysis using electric power generated by a power supply device (102) that generates electric power using variable renewable energy, a storage device (106) for at least temporarily storing the hydrogen produced by the first production deice (104), a second production device (fuel cell) (110) which generates energy and produces a substance (water) utilizing the hydrogen supplied from the storage device (106) as a raw material and a plant control device (100) for controlling an amount of hydrogen to be supplied to the second production device (110) from the storage device (106) wherein the power supply (102) is configured to supply the generated electrical power to the first production device (101) (Paragraphs 0010-0016; Figure 1).
Takabayashi further teaches that the plant control device calculates a first reference amount to be supplied that is used as a reference for calculating an amount of hydrogen to be supplied to the second production device in a subject term, i.e. the control device (100) utilizes stored data, such as the date, day of the week, temperature, humidity, cloud cover, wind speed, weather and the like, to determine corresponding hydrogen availability and demand reference amounts to determine a reference hydrogen supply amount to the fuel cell from the hydrogen storage for a particular operation period (Paragraphs 0030-0032).  Takabayashi further teaches that the plant control device makes a decision on weather of not an amount of remaining hydrogen in the storage device at the beginning of the subject term falls within a predetermined reference range, i.e. the control device repeatedly measures the remaining amount of hydrogen in the hydrogen storage unit to keep it in a storage range of a threshold lower amount of, for example, 10% capacity, and a predetermined upper limit value (Paragraphs 0040, 0089 and 0088).
Takabayashi further teaches that the plant control device operates so that when the amount of hydrogen falls within the reference range, an amount of hydrogen to be supplied from the storage device to the second production device in the subject term is controlled based on the first reference amount to be supplied with respect to an amount of a lower limit of consumption and an upper limit of consumption, i.e. when the storage tank amount is not above the predetermined upper limit value or below 10% capacity, the demand reference amount of hydrogen is sent to the fuel cell; however, this provision is also based on a calculation of the change in hydrogen in the hydrogen supply, the flow of hydrogen into the fuel cell is adjusted/slowed if necessary when the value for an amount of hydrogen entering the storage minus the amount leaving the storage becomes negative, thus establishing an lower limit for hydrogen available for consumption in the cell, and further teaches that the hydrogen fed to storage tank can only be supplied at a rate that does not allow for the hydrogen storage to exceed a predetermined capacity value, thus establishing an upper limit for hydrogen available for consumption in the cell regardless of the demand (Paragraphs 0043-0048).
While presented as an alternative via use of the word “or” and thus not required to be taught by Takabayashi, in view of the above teachings, nonetheless, Takabayashi further teaches that when the amount of remaining hydrogen does not fall within the reference range, calculating a second reference amount to be supplied that is used as a reference of an amount of hydrogen to be supplied to the second production device, the reference amount allowing the amount of remaining hydrogen in the storage device at the end of the subject term to fall within the reference range, and control an amount of hydrogen to be supplied form the storage device to the second production device in the subjected term based on the second reference amount to be supplied and, with respect to hydrogen consumption in the second production device, an amount of a lower limit of consumption and an upper limit of consumption, i.e. Takabayashi further teaches that when the amount of hydrogen in the storage unit falls below the threshold limit of 10% capacity, a priority for supply of the hydrogen is established, thus a second reference supply amount based on a combination of both demand and priority, thus allowing the remaining hydrogen n the storage tank to stay at this threshold level, also as above, in view of the upper and lower limits (Paragraphs 0088-0090).
As to claim 2, Takabayashi teaches the method of claim 1.  It is important to note that these limitations are narrowing a limitation provided in claim 1 as an alternative, in the case where Takabayashi teaches step (2), as above, these narrowing limitations of claim 2 need not be taught.  Nonetheless, as discussed above, Takabayashi teaches that when the storage tank amount is not above the predetermined upper limit value or below 10% capacity, the demand reference amount of hydrogen is sent to the fuel cell; however, this provision is also based on a calculation of the change in hydrogen in the hydrogen supply, the flow of hydrogen into the fuel cell is adjusted/slowed if necessary when the value for an amount of hydrogen entering the storage minus the amount leaving the storage becomes negative, thus establishing an lower limit for hydrogen available for consumption in the cell, and further teaches that the hydrogen fed to storage tank can only be supplied at a rate that does not allow for the hydrogen storage to exceed a predetermined capacity value, thus establishing an upper limit for hydrogen available for consumption in the cell regardless of the demand (Paragraphs 0043-0048).  Thus teaching that when the amount of remaining hydrogen falls within the reference range, if the first reference amount (demand amount) is an amount of the lower limit or more and the upper limit or less, the reference amount of hydrogen is sent to the fuel cell.  While presented as alterative via use of the term “or”, nonetheless Takabayashi further teaches that if the first reference amount (demand amount) is more than the upper limit (i.e. more than the available flow of hydrogen) the upper limit amount is sent to the fuel cell (i.e. the entire flow provision), and if the first reference amount (demand amount) is less than the lower limit (i.e. the storage amount is going negative) the hydrogen flow is sent at the lower limit at which the storage will not go negative.  
As to claim 3, Takabayashi teaches the method of claim 1.  It is important to note that these limitations are narrowing a limitation provided in claim 1 as an alternative, in the case where Takabayashi teaches step (1), as above, these narrowing limitations of claim 3 need not be taught.  Nonetheless, as discussed above, Takabayashi further teaches that when the amount of remaining hydrogen falls outside the reference range (i.e. below 10% capacity) property decisions are made, thus setting a second reference amount to be supplied, this second reference amount thus being supplied when the second reference amount falls within the upper and lower limits,  While presented as alterative via use of the term “or”, nonetheless Takabayashi further teaches that if the second reference amount (demand amount in view of priority) is more than the upper limit (i.e. more than the available flow of hydrogen) the upper limit amount is sent to the fuel cell, and if the second reference amount (demand amount in view of priority) is less than the lower limit (i.e. the storage amount is going negative) the hydrogen flow is sent at the lower limit at which the storage will not go negative.  
As to claim 4, Takabayashi teaches the method of claim 3.  It is important to note that these limitations are narrowing a limitation provided in claim 1 as an alternative, in the case where Takabayashi teaches step (1), as above, these narrowing limitations of claim 3 need not be taught.  Nonetheless, Takabayashi further teaches that the control method also performs the steps of halting the operation of the second production device if the hydrogen in the storage is below a halt reference amount (an amount determined via the amount acquisition value and hydrogen flow calculation) (Paragraph 0044).  
As to claim 5, Takabayashi teaches the method of claim 1.  Takabayashi further teaches that the first reference amount is calculated, at least in part, by an amount of hydrogen that was actually produced by the fist production device in a reference term proceeding the subject term, i.e. calculated based on stored data of the day and month from a prior operation of the apparatus (Paragraph 0030).  
As to claim 6, Takabayashi teaches the method of claim 1.  Takabayashi further teaches that the first reference amount is calculated, at least in part, by an amount of the variable renewable energy supplied to the first production device in the subject term, i.e. calculated in view of the temperature, cloud cover, humidity and/or wind speed (Paragraph 0030).
As to claim 7, Takabayashi teaches the method of claim 6.  Takabayashi further teaches that the electric power derived form variable renewable energy is electric power produced by photovoltaic power generation and the first reference amount is calculated, at least in part, on a predicative amount of solar radiation in the subject term or the electric power derived form variable renewable energy is electric power produced by wind electric power generation and the first reference amount is calculated, at least in part, on a predicative volume of air in the subject term (Paragraphs 0012 and 0030).  
As to claim 11, Takabayashi teaches the method of claim 1.  Takabayashi further teaches that the system is operated over multiple subject terms stacked backed to back and that these control processes occur continuously through the back to back subject terms (Paragraphs 0020, 0021 and 0025).  Thus teaching embodiments wherein a first subject period that falls within the reference range is followed by a second subject term immediately afterwards that does not fall within the reference range.  
As discussed above, Takabayashi further teaches that when the amount of remaining hydrogen does not fall within the reference range, calculating a second reference amount to be supplied that is used as a reference of an amount of hydrogen to be supplied to the second production device, the reference amount allowing the amount of remaining hydrogen in the storage device at the end of the subject term to fall within the reference range, and control an amount of hydrogen to be supplied form the storage device to the second production device in the subjected term based on the second reference amount to be supplied and, with respect to hydrogen consumption in the second production device, an amount of a lower limit of consumption and an upper limit of consumption (see claim 1).  Takabayashi further teaches that when the amount of remaining hydrogen falls outside the reference range (i.e. below 10% capacity) property decisions are made, thus setting a second reference amount to be supplied, this second reference amount thus being supplied when the second reference amount falls within the upper and lower limits,  While presented as alterative via use of the term “or”, nonetheless Takabayashi further teaches that if the second reference amount (demand amount in view of priority) is more than the upper limit (i.e. more than the available flow of hydrogen) the upper limit amount is sent to the fuel cell, and if the second reference amount (demand amount in view of priority) is less than the lower limit (i.e. the storage amount is going negative) the hydrogen flow is sent at the lower limit at which the storage will not go negative.  
As to claim 12, Takabayashi teaches the method of claim 1. Takabayashi further teaches that the system is operated over multiple subject terms stacked backed to back and that these control processes occur continuously through the back to back subject terms (Paragraphs 0020, 0021 and 0025).  Thus teaching embodiments wherein a first subject period that falls within the reference range is followed by a second subject term immediately afterwards that also falls within the reference range.  
As discussed above, Takabayashi further teaches that the plant control device operates so that when the amount of hydrogen falls within the reference range, an amount of hydrogen to be supplied from the storage device to the second production device in the subject term is controlled based on the first reference amount to be supplied with respect to an amount of a lower limit of consumption and an upper limit of consumption (see claim 1).  Takabayashi teaches that when the storage tank amount is not above the predetermined upper limit value or below 10% capacity, the demand reference amount of hydrogen is sent to the fuel cell; however, this provision is also based on a calculation of the change in hydrogen in the hydrogen supply, the flow of hydrogen into the fuel cell is adjusted/slowed if necessary when the value for an amount of hydrogen entering the storage minus the amount leaving the storage becomes negative, thus establishing an lower limit for hydrogen available for consumption in the cell, and further teaches that the hydrogen fed to storage tank can only be supplied at a rate that does not allow for the hydrogen storage to exceed a predetermined capacity value, thus establishing an upper limit for hydrogen available for consumption in the cell regardless of the demand (Paragraphs 0043-0048).  Thus teaching that when the amount of remaining hydrogen falls within the reference range, if the first reference amount (demand amount) is an amount of the lower limit or more and the upper limit or less, the reference amount of hydrogen is sent to the fuel cell.  While presented as alterative via use of the term “or”, nonetheless Takabayashi further teaches that if the first reference amount (demand amount) is more than the upper limit (i.e. more than the available flow of hydrogen) the upper limit amount is sent to the fuel cell (i.e. the entire flow provision), and if the first reference amount (demand amount) is less than the lower limit (i.e. the storage amount is going negative) the hydrogen flow is sent at the lower limit at which the storage will not go negative.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2017/0122129 to Heid et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794